LAWRENCE G. WASDEN
ATTORNEY GENERAL
STATE OF IDAHO

Brady J. Hall (SB No. 7873)
Special Deputy Attorney General
brady@melawfirm.net

Moore Elia Kraft & Hall, LLP
Post Office Box 6756

Boise, Idaho 83707

Telephone: (208) 336-6900
Facsimile: (208) 336-7031

Attorneys for Defendants Idaho Department of Corrections, Henry Atencio, Jeff Zmuda, Howard
Keith Yordy, Richard Craig, and Rona Siegert

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

ADREE EDMO,

Plaintiff,
VS.

IDAHO DEPARTMENT OF
CORRECTION; HENRY ATENCIO, in
his official capacity; JEFF ZMUDA, in
his official capacity, HOWARD KEITH
YORDY, in his official and individual
capacities; CORIZON, INC.; SCOTT
ELIASON; MURRAY YOUNG;
RICHARD CRAIG; RONA SIEGERT;
CATHERINE WHINNERY; AND
DOES 1-15;

Defendants.

 

Case No. 1:17-cv-151-BLW

NOTICE OF WITHDRAWAL OF
COUNSEL OF MARISA S. CRECELIUS

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

PLEASE TAKE NOTICE that Marisa S. Crecelius, formerly of Moore Elia Kraft & Hall,

LLP, has withdrawn as counsel for Defendants Idaho Department of Corrections, Henry Atencio,

Jeff Zmuda, Howard Keith Yordy, Richard Craig, and Rona Siegert. Brady J. Hall, of the law

NOTICE OF WITHDRAWAL OF COUNSEL OF MARISA S. CRECELIUS — pg. 1
firm Moore, Elia, Kraft & Hall, LLP, will remain as lead counsel for Defendants Idaho Department
of Corrections, Henry Atencio, Jeff Zmuda, Howard Keith Yordy, Richard Craig, and Rona
Siegert.
All notices, correspondence, and court filings will continue to be sent to Mr. Hall in this
matter.
DATED this 24"" day of October, 2019.
MOORE ELIA KRAFT & HALL, LLP
By: 4s/ Brady J. Hall
Brady J. Hall
Counsel for Defendants Idaho Department of

Correction, Henry Atencio, Jeff Zmuda, Howard
Keith Yordy, Richard i and Rona Siegert

DATED this 24th day of October, AW | onl

Mariga S. Ceca

NOTICE OF WITHDRAWAL OF COUNSEL OF MARISA S. CRECELIUS — pg. 2
CERTIFICATE OF SERVICE

1 HEREBY CERTIFY that on this 24" day of October, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused the following partics or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Lori Rifkin
lrifkin@rifkinlawoffice.com
(Counsel for Plaintiff)

 

Dan Stormer
dstormer(@hadsellstormer.com

Shaleen Shanberg
sshanberg(@hadsellstormer.com
HADSELL STORMER & RENICK, LLP
(Counsel for Plaintiff)

 

Amy Whelan

awhelan@nclrights.org
Julie Wilensky

jwilensky@nclrights.org

NATIONAL CENTER FOR LESBIAN
RIGHTS

(Counsel for Plaintiffs)

Craig Durham
chd@fergusondurham.com
Deborah Ferguson
daf@fergusondurham.com
FERGUSON DURHAM, PLLC
(Counsel for Plaintiff)

 

Dylan Eaton
deaton(@parsonsbehle.com

J. Kevin West
kwest(@parsonsbehle.com
PARSONS, BEHLE & LATIMER

 

 

/s/ Brady J. Hall
Brady J. Hall

NOTICE OF WITHDRAWAL OF COUNSEL OF MARISA S. CRECELIUS — pg. 3
